Ever since its admission to the great family of the United Nations, the Rwandese Republic has constantly been striving to the best of its ability to contribute to the tireless efforts aimed at consolidating and strengthening the credibility of our Organization and bringing about favorable conditions for the promotion and affective realization of the fundamental principles embodied in its Charter.
Each year since 19 September 1962, the date on which Rwanda became a Member of this family - having regained its sovereignty, thanks notably to the impetus given by the United Nations to the decolonization process - my country has solemnly reaffirmed from this prestigious rostrum its commitment, determination and readiness to make its contribution to the task of building a world of peace and progress to which our Organization is dedicated.
The commitment that Rwanda has made in this spirit was resolutely reaffirmed, on behalf of the Government and the people of Rwanda, by Major-General Juvenal Habyarimana, President of the Rwandese Republic and President-Founder of the National Revolutionary Movement for Development, who, speaking at the thirty-fifth session of the General Assembly emphasized the overriding importance that our country attaches to the fundamental principles and objectives of the United Nations. In this connection, he declared that Rwanda counts on the United Nations to channel and co-ordinate efforts aimed at building an international community that would be "more just, more sound and imbued with a greater degree of solidarity" (A/35/PV.12, p. 16), our Organization being the ideal framework and the most appropriate forum for promoting the awareness of all the peoples of the world, by dialog and consultation, of a concerted harmonious approach dedicated to these efforts.
In the same occasion, the President of the Rwandese Republic paid tribute to our Organization, calling to mind the achievements it had recorded since its creation. He thus voiced his deeply-felt appreciation for the role played by the United Nations in peace-keeping, promoting international relations based on equality and mutual respect among States, as well as solidarity and complementarity among peoples. The President of the Rwandese Republic stressed that this very keen appreciation went hand in hand with the satisfaction he felt in noting that the spirit which seeks to replace confrontation by concertation and exploitation by equitable sharing represents, without a shadow of doubt, an achievement that the international community owes to the efficacy of the United Nations.
Recalling the analysis on which the President of the Rwandese Republic drew in his statement to the thirty-fifth session of the General Assembly, I would emphasize that it is this very same analysis which underlies the tribute which, on on his behalf and on behalf of the Government of Rwanda, I am paying here to the United Nations on the occasion of its fortieth anniversary.
This anniversary lends a very special importance to the current session of the General Assembly. It constitutes a major milestone, an event which will go down in the annals of our Organization, an event which we must observe in a very specific way. Indeed, it marks a significant stage, after 40 years, in a noble venture which is moving us closer towards the ideal which mobilizes and brings our peoples together, the ideal which was present at its creation.
This is a very special occasion which affords me a special opportunity to renew our common faith in this ideal and our firm and unswerving commitment to spare no effort in the promotion of the goals that stem therefrom. At the same time, this fortieth anniversary offers an opportunity to take stock of what our Organization has done so as to be able to shape its future activities in the light of the challenges that it must, as in the past, enable us to meet. These challenges imply the need to remain active and vigilant, so that peace, the result of order based cm justice, can be consolidated and strengthened.
We must, within our great United Nations family, strive to make this fortieth anniversary a turning-point at which, more than in the past, the determination to act in concert becomes apparent so that this decisive stage in the life of our family can mark the beginning of a new era of peace and progress legitimately associated with the activities of the United Nations, in the spirit reflected in the motto chosen for this anniversary: "The United Nations for a better world". This fortieth anniversary therefore offers us an opportunity to reflect about the role our Organization has played and the role that it can and indeed must play in keeping with its assigned mission.
The United Nations has, with the passing years, asserted itself and continues to assert itself as the special forum where peoples of all nationalities, all races, diverse creeds and different ideologies have fortunately become accustomed to examining together problems of concern to the international community, with a view to exchanging ideas and achieving complementarity within the framework of a cons tractive dialog.
When, at the end of the Second World War, it was decided to establish the United Nations, it was "to save succeeding generations from the scourge of war, which twice in our lifetime has brought untold sorrow to mankind". In this context, peace has constantly been in the forefront of our Organization's discussions; indeed, peace is the ultimate objective of the United Nations and it should be guaranteed by respect for its fundamental principles.
Even if the specter of war has not been banished once and for all from our aims, the international community is fully aware of the generally positive nature of the efforts made by the United Nations to avoid the conflict situations and tensions which since 1945 have marked world history from turning into a new world conflagration. But the international community is also aware of the need to step up its efforts. At the same time, our Organization has actively striven to deepen and broaden the dimensions of peace by closely associating this concept with the second purpose embodied in the Charter, that is, the promotion of international co-operation - a co-operation conceived in such a way as to allow Member States mutually to enrich one another by drawing on their resources as well as on their respective experience gained in this long-term undertaking which is social and economic development.
Thus in a number of various fields, the United Nations has dedicated itself to fostering co-operation inspired by the unswerving determination to establish and practice solidarity and complementarity, notably through its specialized agencies.
On the eve of the International Year of Peace, whose theme will be taken up in the commemoration of the fortieth anniversary of the Organization, the Republic of Rwanda once again declares itself to be a party to the efforts aimed at enabling the international community to meet victoriously the double challenge of creating a climate of peace and concord throughout the world and promoting effective complementarity among the peoples in championing development.
These are the reflections the Republic of Rwanda wishes to share with its partners in the United Nations family, without seeking thus to take complete stock of the results achieved by our Organization. These are reflections in the form of a tribute in which we express our satisfaction at the universality of our Organization. These matters will be further elaborated upon by the delegation of Rwanda in the debates of ti.is session which are designed to take stock of the situation and to deal with the major problems of current concern to the international community, the settlement of which is part of the noble and lofty mission of our Organization.
The Republic of Rwanda is participating in these debates with the legitimate pride of being associated with the undertaking launched 40 years ago by 51 countries - whose number has now reached 159 equal partners, thanks mainly to the process of decolonization J.n which the United Nations has played a decisive role.
In this regard, it is a particularly happy coincidence that this fortieth anniversary should be celebrated at the same time as the twenty-fifth anniversary of the adoption of General Assembly resolution 1514 (XV), a resolution which assumed tangible form in the vast movement in which most of the African States gained independence, making it possible for the African peoples to be present and make their feelings known in the international arena as a vibrant reality. This element roust be singled out as being particularly significant and decisive as we take stock of what our Organization has accomplished in its first four decades and as we seek to refine and perfect its work in eliminating the last few bastions of colonialism. That is worth stressing as we pay tribute to the United Nations, thanks to which the peoples of the third world, refusing to resign themselves and taking a realistic view, are participating actively in international life and world politics.
What would be the impact of ceremonies marking the fortieth anniversary of our Organization if they were accompanied by complete satisfaction as to the achievement of objectives inherent in its mission and ultimate purpose? We must recognize that we are celebrating this anniversary against a background in which realism demands that we recall - without yielding to despair or to excessive optimism - the concerns that must be addressed with regard to the challenges remaining to be overcome in the political arena, without failing to recognize also the barriers to international peace and security, and in the social and economic area, given the wide range of difficulties confronted notably by the third-world countries as they seek to promote their development.
While recalling these difficulties which define the dimensions of the tragedy many countries are enduring, particularly in Africa, I wish to renew to friendly countries and also all international bodies that have supported the people of Rwanda in their development efforts. Our most sincere gratitude-for their contribution, which we fully appreciate and which we are striving to utilize as judiciously and rationally as possible.
Notwithstanding the emergence of certain precarious and uncertain signs of recovery in certain industrialized countries, the world economic crisis continues. It exacerbates the imbalance characterizing international economic and financial relations. It hampers the progress of the third-world countries in promoting their development. In this regard, allow me to cite the example of Africa. In that continent the deterioration of economic conditions at the present time is such that a large number of African countries find themselves confronted with particularly painful problems, with a food crisis that is compounded by an economic and financial crisis of grave proportions.
In Africa, where most of the countries classified by the United Nations as least developed are to be found, food problems occurring at the same time as eco-climatic upheavals have aggravated a situation which was already precarious and critical, a situation inherent in an asphyxiating international economic crisis in which all the third-world countries in varying degrees suffer, while the least developed countries find themselves confronted with even more acute adverse repercussions. This crisis, which is also affecting the industrialized and developed countries, has brought about a dangerous recession, provoked a particularly drastic decline in development throughout the third world, precipitated a worsening of internal and external indebtedness and brought about a reduction in levels of co-operation.
Faced with this crisis, it is tine, in order to open new horizons to the countries being overwhelmed by the crisis and to fill them with the strength to survive and regain their momentum towards development, to create and promote a realistic and evolutionary concept of international co-operation, to confront, in a perspective of effective solidarity and complementarity, taking into account the interests and needs of all parties, the challenge of development and to enable the United Nations to meet and to continue to meet in this context the challenges imposed upon it by history.
To meet these challenges, the international community must spare no effort to bring more equity and balance to the present international economic order, marred as it is by inequality and structural imbalances. It must avert the tragedies inherent in the poverty that remains the main problem as we near the end of the century, while demonstrating the energy and determination required by the need to check conflicts and tensions between peoples and States.
In order to succeed in building a world in which there is real solidarity at the level of the international community, our Organization must show imagination and persistence in contributing actively to the radical transformation of present relationships that are contrary to the objectives of solidarity and complementarity to which the States represented in this Assembly have subscribed by accepting the United Nations Charter.
Openness and concern for other peoples and nations, as in keeping with the spirit of the Charter, our common reference, should make it possible for that part of the world which lags behind to emerge from destitution and reach in its turn a level of prosperity.
In this connection, the path has been indicated by the calls increasingly heard from all sides for the establishment of a new international economic order based on solidarity, in order to create a more just and humane world.
It is in this spirit that the peoples of the third world are rebelling against the machinery that allows the rich to become richer at the expense of the poor, who are becoming poorer still.
The growth of the economy of the industrialized countries is dependent on the survival and development of their third-world partners. It is an illusion to dream of well-being for the peoples of the developed countries alone, and acknowledgment of this fact is tantamount to an appeal to all peoples to show consistent solidarity in promoting their respective interests.
This acknowledgment requires that the international community take specific measures to enable third world countries to master their development problems on the basis of present realities and within the perspective of the mastery of developments to come. In this spirit, it is particularly necessary to address the problem of co-operation in new and resolutely innovative terms with a view to reinforcing the impact of development assistance in the framework of a concept that takes into account the contingencies of the moment as well as the need constantly to guarantee the best possible results in the promotion of social and economic progress.
It is necessary to ensure relations of co-operation designed to enable each partner to benefit, in the conviction that the development to which all peoples aspire will always depend on their efforts to work together in the preparation of a better future, resolving the problems inherent in the present situation, militating in favor of a genuine North-South dialog and dedicating themselves to giving practical effect to the policy of co-operation which our Organization is striving to make effective, in particular through the development programs of its specialized agencies.
The Rwandese Republic is convinced of the need, within the framework of action and initiatives aimed at fostering the establishment of a more just and balanced new international economic order, to promote and further strengthen horizontal co-operation among third-world countries. This conviction is expressed in the efforts undertaken by the Government of Rwanda in the context of the objectives set by the Organization of African Unity (OAU) concerning the social and economic integration that will enable Africa to achieve collective self-sufficiency based on effective complementarity and active solidarity.
These objectives were solemnly reaffirmed at the 21st Conference of Heads of State or Government of OAU member countries in the hope that the international community would mobilize actively, in particular under the leadership of the United Nations system, to give Africa all possible support in carrying out its priority program designed to enable it to confront the crisis it is facing and at the same time assure itself of the conditions necessary for the growth of its economy at the level of each individual country and at the level of the continent as a whole.
In this connection, Africa intends to give priority to increasing its agricultural production so as to guarantee self-sufficiency in food, while devoting the necessary efforts to the promotion of other sectors, such as those of transport and communications, industry, trade and finance, which are also of basic importance in the development of its economy, which has been hard hit by the world recession, which has exacerbated the harmful effects of the natural disasters with which many African countries have been faced.
The Rwandese Republic shares with its African partners the hope of meeting the double challenge of survival and development within the framework of the strategy of integration advocated by the Organization of African Unity.
Success in giving practical expression to that strategy will hinge on the efforts that the African countries devote to its effective implementation at the national, sub-regional and regional levels, and on the support they count on receiving within the framework both of their bilateral and multilateral co-operation with the industrialized countries and of horizontal co-operation among the countries of the third world.
Even if the recovery registered in certain industrialized countries spreads, as we hope it will, to all the countries in that group and becomes stabilized, the chances and prospects of seeing this trend affect the countries of the third world in a lasting way are relatively slight in the short run.
This situation can be attributed essentially to the imbalances that characterize international economic relations at the levels of production, investment and trade, imbalances that persist, at the expense of the poor countries with limited resources.
Among these countries, those which like Rwanda appear in the category of least developed deserve special attention and even more active support, to enable them to reduce the constraints and overcome their special development problems. The international community has recognized the need to make special efforts to help those countries, and this is the aim of the Substantial New Program of Action for the 1980s adopted by the United Nations Conference held in Paris in September 1981.
The Rwandese Republic has great hopes of the implementation of this program which is part of the promotion of relations directed to the consolidation of the progress of all peoples along the path of development.
As well as the social and economic challenges to which X have referred, the international community finds itself faced at the same time with political crises and tensions that lead to a climate of insecurity in the world. The Government of Rwanda remains concerned over these crises and tens ions which are generally the result of conflicts of interest or actions aimed at blocking the legitimate and natural aspirations of oppressed peoples, who are determined, at all costs, to affirm and promote their most elementary and fundamental rights, in particular their right to freedom and independence.
We are compelled to recognize today that little has happened to change the causes of the concern voiced on this subject at the last session of this Assembly. In taking up yet again these problems in various parts of the globe where misfortune appears to have chosen to establish itself, I should like on behalf of the Government of Rwanda to emphasize that the fate of the peoples thus stricken cannot be ignored by those countries which profess their full support for the ideals which our Organization has been striving to promote for the last 40 years, in accordance with the aims embodied in its Charter.
As we commemorate the twenty-fifth anniversary of the Declaration on the Granting of Independence to Colonial Countries and peoples, the situation prevailing in southern Africa reduces the scope and depth of our rejoicing and tarnishes the luster of this anniversary.
Since the adoption by the Security Council of resolution 435 (1978), each year the international community has hoped to celebrate the liberation of Namibia and to welcome that country as a fully fledged member of this Organization, but each passing year has forced us to suffer the bitterest of disappointments. In fact, each passing year the racist minority regime ensconced in Pretoria has grown more obdurate and increases its challenges to Africa and to the whole international community.
In this regard, we have witnessed delaying tactics directed to dealing with the Namibian question outside the appropriate framework established by the United Nations in 1978.
The Security Council itself has had to deal with the arrogance of this impenitent regime, which is promoting and implementing outworn precepts based on a racism as obsolete as it is odious, not hesitating to move from threats to deeds, as it has done in establishing the so-called "provisional" government at Windhoek, in defiance of Security Council resolutions 435 (1978) and 439 (1978).
The international community must ensure that the "provisional" does not continue to take the place of what should, in accordance with the pertinent resolutions and decisions adopted, in particular, by the United Nations and the Organization of African Unity (OAU), be the normal and definitive situation in Namibia, where the people have been waiting and struggling for so many years to see their aspirations to self-determination and independence realized.
Make no mistake, the establishment of a puppet government in Namibia constitutes a new challenge to, a new violation of, the settlement plan laid down by the United Nations to lead that country to independence.
How much longer will the international community remain content to express its indignation at the challenges being flung down so arrogantly and cynically by the white minority in power in Pretoria whose racist practices and rules, enshrined as the official doctrine, are an insult to the conscience of mankind?
In South Africa, systematic repression is gaining in scope. It is accompanied by administrative devices and constitutional manipulations designed to deceive international public opinion by persuading it that the cosmetic reforms within a system based on the concept of apartheid, a system which both by its nature and its aims remains intrinsically incapable of genuine reform.
To carry out their iniquitous and perfidious designs to perpetuate the domination of a racist minority seeking to impose its law and to substitute the right of force for the force of the law both in Namibia and in South Africa itself, the South African leaders are increasing their resort to threats, intimidation and aggression against the front-line States. No State in southern Africa is safe from their piratical expeditions: Angola, Botswana and Mozambique in particular are constantly subjected to the most brutal expressions of South Africa's contempt for the principles that govern international relations.
In the circumstances, can there be any grounds for believing in the peaceful intentions of the Government of Pretoria, or for gambling on the prospect that it will mend its ways in terms of either the principles or the carrying out of its policy, while its aim remains to impose its will by force in order to establish its hegemony over peoples weakened or brought to their knees? What reaction should there be to the challenges which the Pretoria regime obdurately continues to fling down before the international community?
Within the country, the resistance to oppression and repression is gaining ground and is acquiring the means of achieving the legitimate aspirations of the majority, under the aegis of genuine liberation movements recognized internationally. The racist minority in power will not succeed either in breaking their resolve or reducing the scope of the struggle undertaken to wipe out the odious system of apartheid.
Outside South Africa, the international community must mobilize even more actively to impose upon this loathsome and impenitent regime concerted coercive measures to bring it back to reason and to set it on the right path, the path marked out by the principles and precepts dictated by the international morality which this regime so obstinately refuses to accept.
In order to attain the goals it has set itself with a view to eliminating the last bastion of colonialism in southern Africa, and to promote the advent of a democratic regime that would respect the legitimate rights and aspirations of the majority in South Africa, the international community must bring relentless pressure to bear on the regime established in Pretoria.
Moreover, it must give further tangible expression to its duty effectively to support, on all levels, the liberation movements fighting against that regime as well as supporting the front-line States which are the direct target of the policy of destabilization and aggression pursued by Pretoria.
In the face of the obduracy and arrogance of the minority racist South African regime, which flouts the orthodox principles of morality and international ethics, the Republic of Rwanda optimistically dreams of the day when, in consonance with the inexorable forward march of history, Namibia will indeed be independent and South Africa will be reconciled with the international community, having renounced its shameless and anachronistic apartheid policy so as to ensure the emergence of a society that will reflect the principles of democracy.
I should like to dedicate this dream, a dream which corresponds to the hopes of all peoples represented in this Assembly, to our Organization on the occasion of its fortieth anniversary. Our hopes rest on the firm conviction that the time has come for the South African leadership to renounce their outmoded principles that are the basis of their ideology, which is digging a deep chasm between them and other peoples. In that context, the international community will not be deceived by the mere appearance of reform; it will continue to demand the total eradication of the odious system of apartheid and will support and endorse the struggle of the freedom-fighters who are directly challenging a regime whose policy and practices have triggered the deepest revulsion.
Only the implementation of the relevant resolutions of the Organization of African Unity (OAU) and the United Nations will enable the Namibian people, under the banner of the South West Africa People's Organization (SWAPO), to realize its profound and legitimate aspirations for peace, freedom and 
Again in Africa, another people, the Sahraoui people, likewise aspires to peace and intends to achieve its right to self-determination, a universal right which is rooted by international ethics and morality.
The Republic of Rwanda believes that -an equitable settlement of the question of Western Sahara can be brought about only by a dialog entered into with sincerity and with the political willingness scrupulously to respect the right of self-determination. It is in that spirit that the two parties to the conflict should, as the Organization of African Unity and the United Nations have invited them to do, commit themselves without further delay to direct negotiations aimed at the holding of a referendum which would enable the Sahraoui people to decide freely on their future.
Last year from this same rostrum, in deploring the burdens weighing heavily on fostering of a climate of security in Africa, I pointed out that the continent in no sense had a monopoly on situations of tension and conflict. Thus, in the Middle East, the martyrdom of the Palestinian people has been going on for over 30 years and, as in the case of South Africa, the State of Israel has hurled one challenge after another, flouting the principles duly established by international law by pursuing an unacceptable and arrogant policy with regard to the Palestinian people and to neighboring countries which are confronted by its threats and acts of aggression against their territorial integrity.
In this context, we should indeed recall the situation obtaining in Lebanon, stressing that, in solidarity with the people of Lebanon, the Republic of Rwanda supports efforts aimed at ensuring the internal security of that country, with respect for its territorial integrity, sovereignty and independence.

At the same time, the Republic of Rwanda remains convinced that a just and lasting settlement of the Middle East question requires first the recognition of and respect for the inalienable rights of the Palestinian people, to be freely exercised under the aegis of its genuine and legitimate representatives as gathered within the Palestine Liberation Organization (PLO), as well as by the unconditional withdrawal from all Arab territories occupied by force by Israel since 1967. The quest for such a settlement must also be guided by justice and must take into account the legitimate aspirations of the Palestinian people based on international legality.
Concerned by the fate of the Palestinian people and by the persistent instability in Lebanon, the Republic of Rwanda also feels concern over the continuation of the war between Iraq and Iran, a war which is taking on ever more alarming dimensions. The Government of Rwanda is encouraging initiatives and efforts of mediation aimed at putting an end to that fratricidal conflict.
In Asia, the objective of promoting peace and security has been seriously compromised by the persistence of a climate of crisis and tension in Kampuchea and Afghanistan. In this connection, the Republic of Rwanda reaffirms its adherence to the principle of non-intervention in the internal affairs of other States and associates itself with the relevant decisions taken by our Organization, inspired by the need scrupulously to respect that principle.
It is that same principle as well as that calling for the peaceful settlement of disputes which should remain our watchword in the face of situations of tension and conflict found in other parts of the world, particularly in the third world, so that the international community can ensure the peace and security which are the only guarantors for success in efforts undertaken to promote the prosperity of peoples in understanding and concord.
In the same spirit, referring to the fundamental principles of the Charter of our Organization, the Republic of Rwanda deeply appreciates and supports efforts aimed at promoting the normalization of relations between the Federal Republic of Germany and the German Democratic Republic in the hope that those efforts will make it possible to give tangible expression to the legitimate, lasting and strongly felt aspirations of the German people to regain its unity. Those efforts mark a major contribution towards the promotion of detente, on which the creation of a climate of peace and security throughout the international community continues largely to depend.
Our Organization recognizes that divided nations are entitled to seek ways and means to restore their unity through dialog and free from outside interference or pressure. It is from this standpoint that Rwanda also supports specific initiatives and action aimed at ensuring the peaceful reunification of the Korean nation.
The United Nations was created for the fundamental purpose of ensuring the consolidation of peace and security ii.v the world, social and economic development and the promotion of human rights. Viewed thus, disarmament is part and parcel of the concerns felt by the international community.
In this connection, and in the opinion of the Rwandese Republic, disarmament is intrinsically linked with the promotion of development, and also with the need to adopt effective and tangible measures within the framework of a constructive dialog, so as to obviate any risks stemming from "oneupmanship" in the arms race and from the resistance of tension throughout the world. It is of the opinion that these measures must be part and parcel of a strategy aimed at releasing the resources that so many countries, deprived of their rightful heritage, need to resolve their distressing and acute socio-economic development problems.
In a day and age when scientific and technological achievements have made possible feats bordering on the miraculous, and when nothing any longer seems to be Utopian or impossible for human creative genius, how can we endure any further the intolerable incongruity between the agonizing tragedy of the peoples of the third world - and particularly those of Africa, ravaged by famine and poverty, asphyxiated by the burden of their external debt, crushed by their encumbered heritage and plunged into total uncertainty about their future and, indeed, their very survival - and the scandal of enormous human, scientific, material and financial resources being drained away to produce increasingly sophisticated weaponry in a rivalry which is liable to lead humanity to its own destruction?
On the eve of the International Year of Peace, and inasmuch as peace cannot be conceived of or become a reality without justice - which presupposes the equitable sharing of the resources of all humanity - the gift that the United Nations most richly deserves on the occasion of its fortieth anniversary is for the international community- to become more aware of the intrinsic linkage between disarmament and development, between the demands of security and the aspirations of peoples for well-being and prosperity.
Having emphasized the concern that the Rwandese Republic shares with all other countries devoted to peace, freedom, equality and justice concern which is inherent in the economic crisis which is compounded by a wide variety of political tensions - I should like to echo the eminent speakers who have preceded me on this podium, and in my turn, and on behalf of the delegation of Rwanda, address our most heartfelt and sincere congratulations to Ambassador de Pinies of Spain personally, as well as to all the officers with whom he was elected to guide the work of this current session of the General Assembly, which is being held in a specific context involving the commemoration of the fortieth anniversary of our Organization.
At the same time, I should like to pay tribute to Ambassador Paul Lusaka, who presided with much verve over the work of the thirty-ninth session of the General Assembly, and that of the Preparatory Committee for this anniversary, thus reflecting great credit on Africa in general and on his own country, Zambia, in particular.
The Secretary-General, Mr. Javier Perez de Cuellar, for his part, deserves the warmest congratulations, which I address to him today on behalf of the Government of Rwanda, and I would once again express to him our great appreciation of the dynamism and competence with which he promotes the objectives of our Organization and strives to ensure that it not only remains but develops even further as the special setting in which are expressed the noble aspirations and fundamental values of peoples, and that a salutary convergence of their interests and a perfect symbiosis of their behavior and policies, inherent in the complementarity of their interests, take tangible shape.
In this spirit, the Rwandese Republic hopes that the fortieth anniversary of the United Nations will indeed offer us an opportunity to take stock quite objectively of what has been achieved over the past four decades, so as to provide an accurate picture of what we can all do to bring our undertaking to a successful conclusion and to attain more fully our common objectives, guided by the determination to hold high the standard of the ideal that inspired the authors of the Charter signed in 1945 at San Francisco.
In this spirit, this fortieth anniversary oust, for each Member State, be the occasion for reaffirming its commitment to the promotion of this ideal, so that the international community can take steps to safeguard its future, by ensuring a real and lasting peace and by enabling the countries of the third world to escape the cycle of underdevelopment and to benefit from an effective reduction of the tensions of which they only too often constitute the stakes.
Thus, in addition to declarations of principle aimed at taking note of this community of interests among all peoples and proclaiming the need for a new impetus to promote the policy of detente, concord and co-operation, we must ensure that this anniversary becomes a decisive stage in the strengthening of the role of our Organization in the face of the challenges the international community must take up in order to influence the course of events in such a way as to avoid the reefs on which it could founder were it to abandon the collective determination to translate into reality the objectives laid down in the San Francisco Charter.
The people of Rwanda, firmly convinced that on this subject its determination and faith are the same as that of the peoples with whom it shares the aspirations expressed in 1945, solemnly reaffirms its commitments under the Charter, whose principles offer the best guidance for mankind as it seeks peace, security and prosperity.
May the United Nations endure in its respect for its fundamental principles, and may it attain its noble, indeed, sublime objectives.
